Citation Nr: 0110524	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-11 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a compensable rating for residuals of an 
injury to the left fourth toe.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec. Counsel


INTRODUCTION

The veteran had active air service from August 1948 to 
September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for residuals 
of an injury to the left fourth toe, and assigned a 
noncompensable disability rating.  


REMAND

Initially, the Board notes that, during the pendency of this 
appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to its duty-to-
assist obligation.  Accordingly, the RO should take 
appropriate action to comply with the notice and duty to 
assist provisions contained in the new law and to ensure the 
veteran's receipt of due process of law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
addition, the status of a disability is a medical 
determination which must be made from the records, without 
resort to independent medical judgment by the Board.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

The veteran was afforded VA orthopedic examinations in 
January and April 2000.  However, the examiners did not 
adequately evaluate the veteran's complaints of pain on use 
at either examination.  In this regard, the RO is reminded 
that functional loss due to pain under 38 C.F.R. § 4.40 
(2000) and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 (2000) must be considered in rating the veteran's left 
fourth toe injury.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  While it is clear that the RO made attempts to 
address this concern, the Board finds that another 
examination is necessary, particularly in light of the new 
law noted above.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that a 
veteran may assert that his condition at the time of his 
original claim was worse than it was at a later stage of his 
appeal, and, where the record warrants it, VA may assign 
"staged ratings" to reflect different levels of disability 
during the pendency of the claim.  Since the veteran's claim 
for disability compensation has remained in appellate status 
since he filed a notice of disagreement as to the initial 
decision on his original claim for benefits, the Court's 
holding would be applicable to his case.  

Finally, the veteran is henceforth advised that failure to 
report, without good cause, for an examination scheduled in 
connection with a claim for an increased rating, shall result 
in a denial of that claim.  38 C.F.R. §3.655 (2000).  

Accordingly, the case is Remanded to the RO for the following 
development:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his left 
fourth toe disability since April 2000.  
After securing the necessary release(s), 
the RO should request the records which 
are not already contained in the claims 
folder.  

3.  The RO should obtain the veteran's 
complete VA outpatient treatment records.  
Once obtained, all records which are not 
already contained in the file must be 
associated with the claims folder.  

4.  If the VA is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA has been 
unable to obtain, the efforts taken by 
the Secretary to obtain those records, 
and any further action to be taken by VA 
with respect to the claim.  

5.  The RO should schedule the veteran 
for VA orthopedic and neurological 
examinations to determine the severity of 
his service-connected residuals of an 
injury to the left fourth toe.  The 
claims folder must be made available to 
the examiners for review before the 
examinations.  A copy of this Remand 
decision must be provided.  Such tests 
and/or X-rays as the examiners deem 
necessary should be performed, and all 
related documentation should be 
associated with the claims file.  If an 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should 
so indicate and explain the reason.  

The examiners should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
All instructions/questions should be 
answered unless not feasible.  If not 
feasible, the reasons for each question 
unanswered should be discussed.

The orthopedic examiner should:

I.  Note all clinical manifestations 
associated with the veteran's left 
fourth toe injury.  

II.  The examiner should indicate 
whether the veteran's left fourth 
toe exhibits weakened movement, 
excess fatigability, or 
incoordination attributable to the 
service-connected left fourth toe 
disability; and, if feasible, note 
whether any such manifestations are 
more closely analogous to amputation 
of the toe with removal of the 
metatarsal head or amputation of the 
toe without metatarsal head.  

III.  The examiner should express an 
opinion on whether pain attributable 
to the service-connected left fourth 
toe disability could significantly 
limit functional ability during 
flare-ups or when the veteran's toe 
is used repeatedly over time?  The 
physician should determine whether 
any such functional loss is more 
closely analogous to amputation of 
the toe with removal of the 
metatarsal head or amputation of the 
toe without metatarsal head. 

IV.  Determine whether the left 
fourth toe is painful on objective 
demonstration.



The neurological examiner should:

I.  Determine whether the veteran 
has any neurological abnormality 
referable to the service connected 
disability of the left fourth toe. 

II.  If so, the nerve affected and 
all manifestations should be 
discussed.  

III.  Note whether the nerve 
affected results in complete or 
incomplete paralysis.  If 
incomplete, indicate whether it is 
mild, moderate or severe.

6.  When the above development has been 
completed, and the provisions of Veterans 
Claims Assistance Act of 2000 § 3, U.S.C. 
§ 5102 (2000) pertaining to duty to 
assist have been fully carried out, the 
RO should review the record and 
readjudicate the claim for entitlement to 
a compensable rating for residuals of an 
injury to the left fourth toe.  If the 
determination remains adverse, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, which includes a summary of 
additional evidence submitted, and given 
an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

